           Case: 3:21-cv-00572-wmc Document #: 1 Filed: 09/13/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

EDWARD COLOSKY,                                   )
                                                  )
                       Plaintiff,                 )       Case No. 3:21-cv-572
                                                  )
       v.                                         )
                                                  )
CHECKR, INC.,                                     )
                                                  )
                       Defendant.                 )

                                           COMPLAINT

       NOW COMES the plaintiff, EDWARD COLOSKY, by and through his attorneys,

SMITHMARCO, P.C., and for his complaint against CHECKR, INC., the plaintiff states as

follows:


                                I.        PRELIMINARY STATEMENT

       1.       This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act, 15 U.S.C. §1681, et. seq.


                                    II.   JURISDICTION & VENUE

       2.       Jurisdiction arises under the Fair Credit Reporting Act (hereinafter “FCRA”), 15

U.S.C. §1681, et. seq., and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b).


                                           III.       PARTIES

       4.       EDWARD COLOSKY, (hereinafter, “Plaintiff”) is an individual who was at all

relevant times residing in the City of Somerset, County of St. Croix, State of Wisconsin.




                                                      1
        Case: 3:21-cv-00572-wmc Document #: 1 Filed: 09/13/21 Page 2 of 7




       5.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

       6.      CHECKR, INC., (hereinafter, “Defendant”), is a business entity that provides

employment screening services to various third parties.

       7.      Defendant is incorporated in the State of California and has its principal place of

business located at 1 Montgomery St, Ste 2000, San Francisco, CA 94104.

       8.      At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

       9.      At all relevant times Defendant was a “consumer reporting agency” as that term is

defined by 15 U.S.C. §1681a(f).

       10.     At all relevant times, Defendant was acting by and through its agents, servants,

and/or employees, who were acting within the course and scope of their agency or employment,

and under the direct supervision and control of Defendant.


                                      IV.    ALLEGATIONS

       11.     At all relevant times, “background reports” as alleged in this pleading are

“consumer reports” as that term is defined by 15 U.S.C. §1681a(d).

       12.     Among other things, the FCRA regulates the collection, maintenance and

disclosure of consumer credit report information by consumer reporting agencies.

       13.     Among other things, Defendant sells consumer reports to employers who wish to

screen job applicants.

       14.     Some of the consumer reports Defendant sells to employers contain information

regarding a job applicant’s driving history and licensing history, including the consumer’s ability

to maintain government issued driving privileges.



                                                2
         Case: 3:21-cv-00572-wmc Document #: 1 Filed: 09/13/21 Page 3 of 7




        15.     When a consumer reporting agency prepares a consumer report, it is required by

the FCRA to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.

        16.     As a consumer reporting agency, when it prepares a consumer report, Defendant is

required to follow reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.

        17.     Plaintiff began driving for UBER, a rideshare company and employer of

independent drivers, since 2016.

        18.     From 2016 until December 7, 2020, Plaintiff consistently and without interruption

worked for UBER as a driver.

        19.     UBER conducts yearly routine background checks on its current employees.

        20.     As part of its routine background check on its employees, UBER requested that

Defendant provide information regarding, among other things, the character and general reputation

of Plaintiff.

        21.     On or about December 7, 2020, Defendant prepared and sold a consumer report to

UBER, purportedly regarding the character and general reputation of Plaintiff.

        22.     The aforementioned consumer report contained public record information that

indicated that Plaintiff had a suspension history on his driver’s license because of “Failure to

submit required information,” and “no medical examiner’s certificate.”

        23.     Despite its obligations pursuant to the FCRA, Defendant has been reporting

derogatory and inaccurate statements and information relating to Plaintiff and Plaintiff’s character

and general reputation to third parties (hereinafter the “inaccurate information”).




                                                 3
        Case: 3:21-cv-00572-wmc Document #: 1 Filed: 09/13/21 Page 4 of 7




       24.     The inaccurate information of which Plaintiff complains is a suspension history on

his driver’s license for a failure to provide certain critical documentation.

       25.     Plaintiff has never had any license suspension or revocation, or any discipline

whatsoever of any driving privileges.

       26.     Specifically, Plaintiff asserts that Defendant improperly reported information

pertaining to Plaintiff’s retirement from commercial driving.

       27.     Defendant’s report had the effect of conveying that Plaintiff’s regular driving

privileges were suspended and/or revoked.

       28.     Plaintiff had previously been a commercial truck driver and a school bus driver.

Said positions required certain documentation to be submitted and kept on file with the state of

Wisconsin. However, Plaintiff retired from such driving and discontinued to maintain his licensing

status as a school bus driver with the state. The state of Wisconsin record of Plaintiff’s driving is

that those licenses are cancelled because he has not maintained his documents and medical

examiners certificate. However, there is no record that Plaintiff’s driver’s license was suspended,

or that he had any sort of suspensions whatsoever.

       29.     Despite the foregoing, Defendant has disseminated consumer reports containing the

aforesaid inaccurate information to various third parties, including UBER.

       30.     The inaccurate information negatively reflects upon Plaintiff and Plaintiff’s

character and general reputation.

       31.     The background reports have been and continue to be disseminated to various

persons and potential employers, both known and unknown.

       32.     As of the result of the inaccurate information reported by Defendant to UBER,

Plaintiff was not offered the position of employment.




                                                  4
        Case: 3:21-cv-00572-wmc Document #: 1 Filed: 09/13/21 Page 5 of 7




       33.     On December 19, 2020, Plaintiff disputed the inaccurate information with

Defendant by written communication to its representatives and by following Defendant’s

established procedure for disputing consumer credit information.

       34.     Furthermore, Plaintiff enclosed with his written dispute to Defendant documents

and other information that either proved that the disputed information contained within his

consumer report was inaccurate or, at the very least, provided evidence that supported Plaintiff’s

contentions that the disputed information was inaccurate.

       35.     Despite Plaintiff’s efforts to date, Defendant has nonetheless deliberately, willfully,

intentionally, recklessly and negligently repeatedly failed to perform reasonable reinvestigations

of Plaintiff’s dispute(s) as required by the FCRA, has failed to remove the inaccurate information,

has failed to note the disputed status of the inaccurate information and has continued to report the

derogatory inaccurate information about Plaintiff.

       36.     Defendant failed to follow reasonable procedures to assure the maximum possible

accuracy of the information it reported about Plaintiff to UBER and other unknown third parties.

       37.     Plaintiff has been damaged, and continues to be damaged, in the following ways:

               a. Loss of employment opportunity;

               b. Emotional distress and mental anguish associated with having incorrect
                  derogatory personal information transmitted about Plaintiff to other people both
                  known and unknown;

       38.     At all times pertinent hereto, the conduct of Defendant, as well as that of its agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of Plaintiff herein.

       39.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant is liable to Plaintiff

for engaging in the following conduct:




                                                  5
        Case: 3:21-cv-00572-wmc Document #: 1 Filed: 09/13/21 Page 6 of 7




               a. willfully and negligently failing to employ and follow reasonable procedures to
                  assure maximum possible accuracy of Plaintiff’s credit report, information and
                  file, in violation of 15 U.S.C. §1681e(b).

               b. willfully and negligently failing to provide, concurrent with the furnishing of a
                  consumer report regarding Plaintiff to a prospective employer that contained
                  public record information that was likely to have an adverse effect on Plaintiff’s
                  ability to obtain employment, notice to the consumer Plaintiff of the fact that
                  public record information was being reported about Plaintiff, and failing to
                  provide notice to Plaintiff of the name and address of the person to whom such
                  information was being reported in violation of 15 U.S.C. §1681k(a)(1).

               c. willfully and negligently failing to maintain procedures designed to ensure that
                  the reporting of public record information, which was likely to have an adverse
                  effect on a Plaintiff’s ability to obtain employment, was current and complete,
                  in violation of 15 U.S.C. §1681k(a)(2).

               d. Willfully or negligently failing to conduct a proper and reasonable
                  reinvestigation concerning the inaccurate information after receiving notice of
                  the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a);

               e. Willfully or negligently failing to provide all relevant information provided by
                  Plaintiff regarding the dispute of the inaccurate information to the furnishing
                  entities, in violation of 15 U.S.C. §1681i(a);

               f. Willfully or negligently failing to review and consider all relevant information
                  submitted by Plaintiff concerning the dispute of the inaccurate information, in
                  violation of 15 U.S.C. §1681i(a);

               g. Willfully or negligently failing to delete the inaccurate information from
                  Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a);

       40.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully

above and, as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and

punitive damages, along with the attorneys’ fees and the costs of litigation, as well as such further

relief, as may be permitted by law.

                                      V.      JURY DEMAND

       41.     Plaintiff hereby demands a trial by jury on all issues so triable.




                                                 6
        Case: 3:21-cv-00572-wmc Document #: 1 Filed: 09/13/21 Page 7 of 7




                                   VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, EDWARD COLOSKY, by and through his attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as follows:

               a.      All actual compensatory damages suffered;

               b.      Statutory damages of $1,000.00;

               c.      Punitive damages;

               d.      Plaintiff’s attorneys’ fees and costs; and,

               e.      Any other relief deemed appropriate by this Honorable Court.




                                                              Respectfully submitted,
                                                              EDWARD COLOSKY

                                                       By:     s/ David M. Marco
                                                               Attorney for Plaintiff

   Dated: September 13, 2021

   David M. Marco
   IL Bar No. 6273315/FL Bar No. 125266
   SMITHMARCO, P.C.
   55 W. Monroe Street, Suite 1200
   Chicago, IL 60603
   Telephone:    (312) 546-6539
   Facsimile:    (888) 418-1277
   E-Mail:       dmarco@smithmarco.com




                                                  7
